Case 1:19-cr-00338-GHW Document 19 Filed 08/23/19 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #: _
“oroorsannnconaranscaaasecacanss sesso x DATE FILED:_%/23 [| Dor¢

JINITED STATES OF AMERICA,

 
 
 

 

 

 

19-c1-338 (GHW)

-V- : ORDER

KROMAH, ef ad,

Defendants. :

GREGORY H, WOODS, United States District Judge:

Upon the application of the United States of America, by and through GEOFFREY
5S. BERMAN, United States Attorney for the Southern Distriet of New York, SAGAR K. RAV]
and JARROD L, SCHAEFFER, Assistant United States Attorneys, of counsel, and with the
consent of MOAZU IKROMAHI, the defendant, by and through his attorney, CONOR
MCNAMARA, it is hereby ORDERED that the pretrial conference in this case is continued from
September 17, 2019, to Seprember 20, 2019, at 10:00 A.M.

The Court finds that the ends of justice served by granting a continuance outweigh
the best interest of the public and the defendant in a speedy trial, because it will afford the
defendant and his counsel additional time to review discovery and permit the parties potentially to
discuss a pretrial resolution of this matter. Accordingly, it is ORDERED that the time from
september 17, 2019, through September 20, 2019, is hereby excluded under the Speedy ‘Trial Act, 18

U.S.C. § 3161 (by (7)(A).
SO ORDERED.

  
  
 

   

GREGORYH. WOODS
United States District Judge

 
    

Dated: August 23, 2019
New York, New York
